ON PETITION FOR REHEARING.
PER CURIAM.
This matter is before this court on petition for rehearing, requesting this court to reconsider its opinion filed December 14, 1967, wherein this court reversed the trial court’s order denying the appellant-defendant relief under a Rule One motion.
We have carefully considered the State’s petition for a rehearing and the cases cited therein, and while this court does not recede from its position that the appellant is entitled to a full review of the proceedings had in the trial court on appellant’s Rule One motion, this court does recede from that portion of its opinion filed December 14, 1967, granting the appellant a further evidentiary hearing on his motion, and in lieu thereof, it is the determination of this court, and we so hold that said cause is remanded to the lower court, and-we temporarily relinquish jurisdiction for that purpose, with direction that the Public Defender and the attorney representing the State at said hearing, assisted by the trial court if necessary, compile an agreed statement of fact of the proceedings had on said Rule One motion, including the substance of the testimony of the witnesses, and to report the same to this court within 30 days from the date of publication of this opinion and in default thereof, the original opinion of December 14, 1967, shall automatically be reinstated and compliance therewith ordered.
The Opinion of December 14, 1967 is therefore withdrawn and receded from conditionally, upon a compliance with and in accordance with the foregoing.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.